       Case 8-19-70980-ast            Doc 17       Filed 06/30/19    Entered 07/01/19 11:05:48




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
IN RE:                                                              CASE NO.: 19-70980-ast

Lynne Maria Troise,                                                 CHAPTER 13

                                    Debtor.
----------------------------------------------------------x


                                                    ORDER

          On June 13, 2019, the Motion (the “Motion”) of BSI Financial Services as servicer for U.S.

Bank Trust N.A., as Trustee of the Igloo Series III Trust (“Movant”) filed April 15, 2019, came

before the Court for the relief that the automatic stay did not go into effect upon the filing of the

above-captioned case as to real property located at 2195 Cameron Avenue, Merrick, NY 11566

(County: Nassau; Section: 56 Block: 25; Lot: 47) (the “Property”). This Court having considered

the evidence presented and with good cause appearing therefore, it is hereby

          ORDERED, that the automatic stay did not go into effect upon the filing of the above-

captioned case pursuant to 11 U.S.C. § 362(c)(4)(A); and it is further

          ORDERED, that to the extent applicable the automatic stay pursuant to 11 U.S.C. §362(a)

is hereby terminated pursuant to 11 U.S.C. § 362(d)(1) as to Movant, its agents, successors and/or

assigns in interest, so that Movant, its agents, successors and/or assigns in interest, may take any

and all action under applicable state law to exercise its remedies against the Property; and it is

further

          ORDERED, that the co-debtor stay under 11 U.S.C. § 1301(a) is also terminated as to

Movant, its agents, assigns or successors in interest, so that Movant, its agents, assigns or

successors in interest, may take any and all action under applicable state law to exercise its

remedies against the Property; and it is further
      Case 8-19-70980-ast        Doc 17      Filed 06/30/19        Entered 07/01/19 11:05:48




       ORDERED, that pursuant to 11 U.S.C. § 362(d)(4), if recorded in compliance with

 applicable State laws governing notices of interests or liens in real property, this Order shall be

 binding in any other case under this title purporting to affect the Property located at 2195

 Cameron Avenue, Merrick, NY 11566 (County: Nassau; Section: 56 Block: 25; Lot: 47) filed

 not later than two (2) years after the date of the entry of this Order, except that a debtor in a

 subsequent case under the Bankruptcy Code may move for relief from this order based upon

 changed circumstances or for good cause shown, after notice and a hearing; and it is further

    ORDERED, that the Chapter 13 Trustee shall be served with a copy of the referee's report of

sale within thirty (30) days of the report [if applicable], and shall be noticed with any surplus

monies realized from the sale of the Property; and it is further

    ORDERED, that all other relief sought in the Motion is denied.




                                                                   ____________________________
 Dated: June 30, 2019                                                       Alan S. Trust
        Central Islip, New York                                    United States Bankruptcy Judge
